                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )
                  Plaintiff,                             )
                                                         )
        v.                                               )       No. 07-03428-CV-S-MDH
                                                         )
ABDUL-MUMIT MUHAMMAD,                                    )
                                                         )
                  Defendant.                             )

                                                ORDER

        Defendant has personally filed a Motion to the Court. (Doc. 109.) This matter has been

referred to the undersigned for processing and handling. Defendant is presently confined at the

Medical Center for Federal Prisoners in Springfield, Missouri, pursuant to an order of commitment

under 18 U.S.C. § 4246. In his Motion, Defendant contends that “no licensed or certified psychologist

has been designated by the Court to produce a report” and requests that Dr. Elizabeth Tyner, the Chief

Psychologist, prepare all reports under 18 U.S.C. § 4247 (b), (c), (e), because he alleges it is “an unjust

violation” that Dr. Lauren Vera, the treating staff psychologist and “the clinical professional overseeing

Defendant,” prepares the report justifying his incarceration (emphasis in original).

             In this matter, Defendant is represented by the Federal Public Defender, and the Court “is

not required to entertain pro se motions filed by a represented party.” United States v. Tollefson, 853

F.3d 481, 485 (8th Cir. 2017). Accordingly, Defendant’s pro se Motion is DENIED without prejudice.

The Clerk’s Office is directed to send a copy of this Order to Defendant via regular mail.

        IT IS SO ORDERED.

                                                         /s/ David P. Rush
                                                         DAVID P. RUSH
                                                         UNITED STATES MAGISTRATE JUDGE

DATE: July 27, 2021




         Case 6:07-cv-03428-MDH Document 110 Filed 07/27/21 Page 1 of 1
